of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date cc ita b04 genin-142508-08 number info release date uil ----------------------------- ------------------------ ------------------------ dear ------------ thank you for your letter dated date while we understand the arguments you present for the treatment of termination_payments as capital_gain our position continues to be that such payments are ordinary_income to the recipients moreover every court considering this issue has agreed with the commissioner of internal revenue in holding that termination_payments are ordinary_income and not capital_gain the cases you cite in your recent letter which hold that termination_payments are not subject_to self employment_tax do not conclude that termination_payments are to be accorded capital_gain treatment this letter has called your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see revproc_2008_1 sec_2 2008_1_irb_7 date in addition we enclose a copy of the cover letter transmitting our letter of date to senator shelby if you have any additional questions please contact our office at -------------------- sincerely michael j montemurro chief branch office of associate chief_counsel income_tax and accounting enclosure
